COLLETT, C. J.
The bill must be dismissed. If the complainarU; has any remedy, it is strictly a legal remedy. If it be true, that the proceedings in the court below took place while the defendant 283] *was a minor; or if, during his minority, he executed the mortgage on which they were founded, his remedy should have been sought through a writ of error, not by bill in equity. But he has slept upon his rights for ten years, until barred by the act of limitation, and now seeks the aid of this court, because he has foregone his legal remedy. If this proceeding were to obtain countenance in .this court, every case at law, where the party had slept until he has forfeited his right to proceed at law, would be drawn here for review and the correction of errors.